MARSHALL, C. J.:
1. While an automobile is not a dangerous instri ment per se, it may become such if operated by or who is unskilled in its use; and, where the owner ei trusts such a machine to an inexperienced or incon petent person, liability for damages may arise.
2. Where a father entrusts his automobile to fa-son, a youth of fourteen years, unaccustomed to i1 use, for purposes wholly apart from any business c enterprise of the father, the question of competenc is one for the jury under proper instructions.
3. In such case the liability of the owner woul not rest upon ownership or agency, but upon the con bined negligence of the owner and driver — negligent of the father in entrusting the machine to an incon petent driver, and negligence of the son in its operi tion.
Judgment affirmed.
Wanamaker, Jones, Day and Allen, JJ., concu: Matthias, J., concurs in the syllabus but' not in th judgment.